internal_revenue_service number release date index number -------------------------- ---------------- ---------------------------------------------------- ----------------------------- --------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc corp b03 plr-135052-12 date february legend distributing ------------------------------------------------------------ -------------------------------------------------------------------- --------------------------------- controlled ------------------------------------------------------------ -------------------------------------------------------------------- ----------------------------------------------- sub ------------------------------------------------------------ -------------------------------------------------------------------- -------------------------------------- sub ------------------------------------------------------------ -------------------------------------------------------------------- ------------------------------------ llc --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ---------------------------------- llc ------------------------------------------------------------ ------------------------------------------------------------------------------------- ---------------------------------- business a business b ------------------------------------ ------------------------- plr-135052-12 business c ----------------------------------- b properties ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- shareholder a shareholder b state a investment bank date date date date date date date date date a b c d e f ------------------------------------------------------------ ------------------------------------ -------------- ----------------------- ---------------------- -------------------- ------------------- ---------------------- ------------------------ ------------------------ ------------------------ ------------------------ -------------------------- ---- ---- ---- ------ ----- ------------------- plr-135052-12 g h i j k l ----------------- ----------------- ----- -------------- ---- ------- dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the proposed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of a distributing_corporation or a controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of a group of corporations the includible affiliates of which join in filing a consolidated_return for federal_income_tax purposes distributing is engaged through its direct and indirect domestic and foreign subsidiaries partnerships and limited_liability companies llcs the distributing group in business a plr-135052-12 business b and business c the outstanding capital stock of distributing consists of a single class of common_stock based on publicly available securities information only shareholder a and shareholder b held five percent or more of the common_stock on date the remaining shares of distributing are widely held and publicly traded distributing issues restricted_stock distributing restricted shares to its non-employee directors until the time of the controlled ipo distributing a state a corporation owned all the stock of sub a state a corporation and controlled a state a corporation newly formed to facilitate the proposed transactions and all of the outstanding interests in llc a state a limited_liability_company disregarded as separate from distributing for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations distributing owns directly and indirectly the stock of and interests in numerous other entities that conduct the businesses of distributing distributing llc1 and certain other entities in the distributing group are engaged in business a following the distribution described below these entities will all belong to the distributing separate_affiliated_group sag as defined in sec_355 the distributing sag sub wholly owns sub a state a corporation and also owns directly and indirectly all the stock of and interests in several other corporations partnerships and llcs collectively the sub subgroup the sub subgroup is engaged in business b following the distribution these entities will all belong to the controlled sag financial information has been submitted indicating that business a conducted by the distributing sag and business b to be conducted by the controlled sag following the contribution each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years llc owns all of the interests in llc a state a llc treated as a corporation for federal tax purposes llc owns directly and indirectly all the stock of and interests in several corporations partnerships and llcs the llc subgroup the llc subgroup is engaged in business c distributing announced on date that it has entered into a definitive agreement to sell llc and business c the sale of llc and business c should not have any effect on the proposed transactions’ qualification under sec_355 the distribution will separate business b from business a to a resolve capital allocation issues between business a and business b b enhance the value of the stock of distributing and controlled and thereby i facilitate future strategic acquisitions by controlled using its stock as acquisition currency and ii increase the long-term effectiveness of equity-linked incentive compensation programs for the employees of each business and c resolve management operational and other business issues plr-135052-12 caused by the operation of these businesses within the same affiliated_group a b and c together the corporate business purposes proposed transactions to achieve the corporate business purposes distributing has proposed and partially undertaken the following series of transactions i ii iii on date distributing organized controlled under state a law on date sub issued several intercompany notes in the aggregate principal_amount of f dollars to distributing the sub notes and the note distribution the sub notes had terms ranging from a months to b months and bore a market rate of interest on date controlled filed an amended and restated certificate of incorporation with the state of state a controlled authorized two classes of common_stock the controlled high-vote common_stock and the controlled low-vote common_stock each share of controlled high-vote common_stock is identical to each share of controlled low-vote common_stock except for voting rights and conversion regarding voting rights each share of controlled high-vote common_stock entitles its holder to e votes on all matters submitted to a vote of the stockholders while each share of controlled low-vote common_stock entitles its holder to d votes per share regarding conversion the controlled high-vote common_stock may be electively or automatically converted under certain circumstances to controlled low-vote common_stock in particular any member of the distributing group has the right to convert all or a portion of any controlled high-vote common_stock held by it into controlled low-vote common_stock at any time before the distribution in step xi any conversion of all of distributing’s controlled high-vote common_stock a complete pre- distribution high-vote conversion distributing may not transfer controlled high-vote common_stock outside the distributing group except to distributing’s shareholders in the distribution at which time the conversion features of the controlled high-vote common_stock will cease to apply the controlled low-vote common_stock is not convertible into controlled high-vote common_stock or any other security in addition at any time before the distribution controlled subject_to distributing’s consent and the satisfaction of certain other requirements may elect to reduce the number of votes per share of the controlled high-vote common_stock for either or both of a the election of directors or b all matters other than the election of directors to the minimum number of whole votes per share but not less than one required to preserve distributing’s plr-135052-12 control of controlled as defined in sec_368 sec_368 control and a vote reduction election the dual-vote capitalization ensured that distributing would have sec_368 control of controlled after the controlled ipo in step viii and that distributing would have sec_368 control before the distribution in step x iv v vi on date distributing transferred to sub in non-taxable transactions the b properties related to business b on date sub transferred to llc in taxable transactions certain intellectual_property related to business c the ip and the ip distribution on date distributing contributed all of the sub stock to controlled in exchange for controlled high-vote common_stock the contribution the resulting group of entities is referred to as the controlled_group vii on date controlled borrowed g dollars from unrelated third parties under new senior secured credit facilities such amount less fees and expenses the cash proceeds these credit facilities consist of a i year revolving credit facility and two term loans of varying maturities provided by a syndicate of financial institutions viii as a result of an initial_public_offering on date and related funding on date controlled issued j shares for h dollars to public investors in exchange for cash the controlled ipo and such amount less fees and expenses the ipo proceeds following the controlled ipo public investors owned all of the outstanding controlled low-vote common_stock the public investor stock if prevailing capital market conditions and other factors are favorable controlled may undertake additional public offerings of its controlled low-vote common_stock together the aggregate controlled offerings in addition distributing may convert a portion of its controlled high-vote common_stock into controlled low-vote common_stock to effect a follow-on offering any such offering may take the form of an equity for debt exchange s similar to the equity for debt exchange s described in steps xiii and xiv in no event will a the public investor stock resulting from the aggregate controlled offerings b any controlled common_stock not distributed by distributing in the distribution the retained shares and c the shares in the restricted_stock distribution defined below together represent more than ---- percent of the outstanding controlled common_stock by voting power ix immediately after the closing of the controlled ipo on date controlled contributed f dollars of the cash proceeds and ipo proceeds together the combined proceeds to sub and sub transferred the combined plr-135052-12 x xi proceeds plus the then-accrued interest on the sub notes to distributing in full satisfaction of the sub notes at the time of its payment the sub notes had been outstanding for k days payment had previously been authorized by the boards of directors of both controlled and sub immediately after receipt distributing used the combined proceeds to pay down existing third-party debt distributing historical debt before the distribution in step xi controlled intends through a vote reduction election to reduce to d votes per share the number of votes per share of the controlled high-vote common_stock for all matters other than the election of directors in addition controlled intends to reduce the number of votes to which each share of controlled high-vote common_stock is entitled in the election of directors of controlled to the lowest whole number that is less than e but not less than d that is necessary to preserve sec_368 control in the distribution distributing intends to distribute sufficient controlled common_stock whether controlled high-vote common_stock controlled low-vote common_stock or a combination of the two to ensure the distribution of at least ---- percent of the voting power of controlled common_stock to its shareholders pro_rata the distribution holders of distributing restricted shares who are directors of controlled at the time of the distribution will exchange such shares for controlled restricted shares having similar terms the restricted_stock distribution if at the time of the distribution the controlled high-vote common_stock that distributing intends to distribute in the distribution represents more than ---- percent of the total number of outstanding shares of controlled common_stock distributing may effect a complete pre-distribution high-vote conversion alternatively if the controlled high-vote common_stock that distributing intends to distribute in the distribution does not represent more than ---- percent of the total number of outstanding shares of controlled common_stock distributing may elect to convert some of its shares of controlled high-vote common_stock to controlled low-vote common_stock such that the controlled high-vote common_stock and the controlled low-vote common_stock that distributing intends to distribute in the distribution satisfies sec_368 control no fractional shares of controlled common_stock will be distributed in the distribution instead all fractional shares of controlled common_stock that distributing shareholders otherwise would be entitled to receive will be aggregated by a transfer agent and as soon as practicable following the effective time of the distribution will be sold at the prevailing price on the new york stock exchange any distributing shareholder entitled to receive a fractional share of the controlled common_stock will be entitled to receive a cash payment in an amount equal to the shareholder’s proportionate interest in the net_proceeds from the open market sales any retained shares which upon the distribution shall plr-135052-12 xii automatically convert into controlled low-vote common_stock may be used to effect the equity for debt exchange s described in step xiii if any complete pre-distribution high-vote conversion or other conversion has not eliminated the controlled high-vote common_stock it is expected that following consummation of the distribution and in connection with the consideration of resolutions to be submitted to the controlled shareholders at the next regularly scheduled annual shareholders’ meeting of controlled or at a special shareholders’ meeting of controlled the controlled board_of directors the controlled board may consider a proposal to convert the controlled high-vote common_stock to controlled low-vote common_stock on a share-for-share basis subject_to the approval of the controlled shareholders by a majority of the aggregate number of outstanding shares of controlled high-vote common_stock and controlled low-vote common_stock voting together as a single class with one vote per share the post- distribution high-vote conversion there will be no binding commitment by the controlled board to and there can be no assurance that the controlled board will consider the issue or resolve to present the proposal to the controlled shareholders at that meeting or any subsequent meeting moreover there can be no assurance that if presented the controlled shareholders will approve the post-distribution high-vote conversion xiii not later than c months following the distribution distributing may issue short-term debt the distributing short-term debt to one or more investment banks investment bank in exchange for cash this step xiii may occur earlier in the sequence of proposed transactions steps including before the distribution not earlier than five days following the issuance of the distributing short-term debt distributing and investment bank acting as principal for its own account will enter into an exchange_agreement the exchange_agreement pursuant to which distributing will transfer an amount of the retained shares up to and including all of the retained shares in one or more transactions to investment bank in repayment of the distributing short-term debt the equity for debt exchange s it is expected that immediately after the receipt of retained shares investment bank will sell the retained shares to unrelated third parties in a public or private offering in this regard investment bank may solicit orders but not binding agreements from third parties before entering into the exchange_agreement and engaging in the equity for debt exchange s investment bank may enter into other arrangements respecting the distributing short-term debt including hedging arrangements provided neither distributing nor any member of its affiliated_group is a party to the arrangements to the extent requested by investment bank the exchange_agreement will also grant to investment bank the option to acquire additional controlled plr-135052-12 common_stock from distributing in exchange for the distributing short-term debt to cover any over-allotment of controlled common_stock the over- allotment option in the event the over-allotment option is exercised by investment bank the exchange of controlled common_stock for distributing short-term debt pursuant to the over-allotment option will close approximately l business days after the date of exercise any distributing short-term debt exchanged by investment bank for controlled common_stock pursuant to the over-allotment option will have been held by investment bank for at least days subject_to applicable waiver provisions xiv not earlier than days following issuance of the distributing short-term debt distributing and investment bank will complete the equity for debt exchange s this step xiv may occur earlier in the sequence of proposed transactions steps if the issuance of distributing short-term debt in step xiii occurs earlier in the sequence any portion of the distributing short-term debt that remains outstanding after completion of the equity for debt exchange s will be repaid by distributing in cash at its maturity xv as soon as practicable following the equity for debt exchange s unless it they occur s before the distribution distributing will dispose_of any remaining retained shares by distribution sale or other exchange the retained shares disposition once the distribution and any retained shares disposition are concluded the separation of business b from business a will be complete except for the continuing agreements described below in connection with the proposed transactions the distributing group and the controlled_group have entered into a variety of agreements collectively the continuing agreements including a separation agreement a tax_matters_agreement an employee matters agreement transitional agreements including a transition services agreement and certain commercial agreements including manufacturing supply sales distribution transition sales and intellectual_property agreements indemnification provisions in the separation and tax matters agreements are together referred to as the contingent_liability arrangements representations the contribution and distribution distributing has made the following representations for the proposed transactions a any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or plr-135052-12 indirectly by distributing after the distribution will not constitute stock_or_securities b except for the restricted_stock distribution no part of the consideration distributed by distributing in the distribution will be received by any shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing in no event will the restricted_stock distribution combined with the retained shares and stock issued in the aggregate controlled offerings represent more than ---- percent of the voting power for directors of the controlled common_stock restricted or unrestricted immediately before the distribution c no shareholder of distributing will surrender distributing stock in the distribution except for the restricted_stock distribution d distributing and controlled each will treat all members of its sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied e the five years of financial information submitted for business a conducted by the distributing sag and for business b to be conducted by the controlled sag following the contribution is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted f neither business a conducted by the distributing sag nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with expansions of business a see sec_1_355-3 g neither business b to be conducted by the controlled sag following the contribution nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with expansions of business b see sec_1_355-3 h apart from transitional and administrative support services that are being provided under the continuing agreements the distributing sag will continue the active_conduct of business a independently and with its separate employees following the distribution plr-135052-12 i apart from transitional and administrative support services that are being provided under the continuing agreements the controlled sag will continue the active_conduct of business b independently and with its separate employees following the distribution j the distribution will be carried out to accomplish the corporate business purposes the distribution is motivated in whole or substantial part by the corporate business purposes k the distribution will not be used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both l there is no plan or intention to liquidate any member of the distributing sag engaged in business a or any member of the controlled sag engaged in business b to merge any member of either sag with any other entity or to sell or otherwise dispose_of the assets or shares of any member after the distribution except for transactions in the ordinary course of business and the anticipated sale of llc and business c m the total adjusted_basis of the assets transferred to controlled in the contribution exceeded the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s creditors in connection with the reorganization n any liabilities assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets transferred o the total fair_market_value of the assets transferred to controlled in the contribution exceeded the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the contribution ii the amount of any liabilities owed to controlled by distributing that were discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the contribution the fair_market_value of the assets of controlled exceeded the amount of its liabilities immediately after the contribution p the aggregate fair_market_value of the assets distributing transferred to controlled in the contribution exceeded the aggregate adjusted_basis of those assets plr-135052-12 q no investment_tax_credit determined under sec_46 has been or will be claimed for any property that was transferred by distributing to controlled in the contribution r no two parties to the distribution are investment companies as defined in sec_368 and iv s immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1 as published in t d further any excess_loss_account that distributing has in the controlled common_stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the distribution to the extent required by regulations see sec_1_1502-19 at the time of the distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled t apart from debt arising in connection with the proposed transactions and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after the distribution u apart from certain payments made under the tax_matters_agreement the employee matters agreement and or the transitional agreements payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length v for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing ---- percent or more of the total combined voting power for directors of all classes of distributing stock entitled to vote or ---- percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution w for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing ---- percent or plr-135052-12 more of the total combined voting power for directors of all classes of controlled common_stock entitled to vote or ---- percent or more of the total value of shares of all classes of controlled common_stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution x the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a -----percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation y immediately after the transaction as defined in sec_355 i no person will hold a -----percent or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a -----percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before the distribution or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 z distributing will hold the retained shares if any following the distribution to provide flexibility in further reducing indebtedness of distributing including in the equity for debt exchanges s aa distributing will transfer the retained shares if any to investment bank in the equity for debt exchange s no later than c months following the distribution any retained shares not transferred to investment bank in the equity for debt exchange s will be distributed in the retained shares disposition as soon as commercially practicable but in no event later than five years after the distribution bb after the distribution distributing will vote the retained shares if any in proportion to votes cast by the other controlled shareholders and will grant controlled a proxy for the retained shares requiring this manner of voting cc in the event a retained shares disposition is necessary from the date of the distribution until the date distributing has disposed of all retained shares no director or officer of distributing or any of its subsidiaries will be a director or officer of controlled or any of its subsidiaries plr-135052-12 dd controlled has no legally binding obligation to any person to consider or present to the controlled shareholders a proposal to convert the controlled high-vote common_stock to controlled low-vote common_stock following the distribution ee if a proposal to convert the controlled high-vote common_stock to controlled low-vote common_stock is approved by the controlled board and presented to the controlled shareholders its adoption will require the approval of a majority of the aggregate number of outstanding controlled high-vote shares and controlled low-vote shares voting together as a single class with d votes per share ff the aggregate amount of distributing historical debt and distributing short- term debt repaid with the retained shares will not exceed the weighted quarterly average of distributing third-party debt for the 12-month_period ending on the close of business on date gg the receipt by distributing shareholders of cash in lieu of fractional shares of controlled common_stock resulting from the open market sale of these shares will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the shareholders of distributing from the open market sale of their fractional shares will not exceed ------ percent of the total consideration that will be distributed in the distribution it is also intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock neither controlled nor distributing is aware of any overall plan within the meaning of sec_355 to acquire an ownership_interest in controlled through the purchase of bundled controlled shares sold in connection with the issuance of cash in lieu of fractional shares rulings the contribution and internal distribution the ip distribution and the note distribution each will be a distribution within the meaning of sec_301 sub will recognize gain if any as if it had sold the ip to distributing at its fair_market_value sec_311 the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-135052-12 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by distributing on the equity for debt exchange s sec_361 no gain_or_loss will be recognized by distributing on the retained shares disposition to the extent it takes the form of a distribution should it occur sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on the distribution sec_355 no gain_or_loss will be recognized by the distributing shareholders on the retained shares disposition to the extent it takes the form of a distribution should it occur sec_355 the basis of the distributing stock and controlled common_stock in the hands of each distributing shareholder immediately after the distribution including any fractional share interest in controlled common_stock to which the shareholder may be entitled will equal the basis of the distributing stock held by such distributing shareholder immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing stock or portion thereof the shareholder may designate which share of controlled common_stock is received with respect to a particular share of distributing stock provided the terms of the designation are consistent with the terms of the distribution sec_1 a vii plr-135052-12 should the retained shares disposition occur and take the form of a distribution immediately after such distribution a distributing shareholder who receives retained shares will have an adjusted_basis in its distributing stock controlled common_stock excluding the retained shares but including any fractional share interest in controlled common_stock to which the shareholder may be entitled in the distribution and retained shares equal to the adjusted_basis of the distributing stock held by such distributing shareholder immediately before the distribution allocated among the distributing stock controlled common_stock excluding the retained shares but including any fractional share interest in controlled common_stock to which the shareholder may be entitled in the distribution and retained shares in proportion to the fair_market_value of each immediately following the distribution in accordance with sec_1 a iv sec_358 and c if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing stock or portion thereof the shareholder may designate which share of controlled common_stock is received with respect to a particular share of distributing stock provided the terms of the designation are consistent with the terms of the distribution sec_1_358-2 the holding_period of the controlled common_stock received by each distributing shareholder in the distribution including any fractional share interest in controlled common_stock to which the shareholder may be entitled will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held by the distributing shareholder as a capital_asset on the date of the distribution sec_1223 should the retained shares disposition occur and take the form of a distribution the holding_period of the controlled common_stock received by a distributing shareholder in the retained shares disposition including any fractional share interest in the retained shares to which the shareholder may be entitled will include the holding_period of the distributing stock as it existed on the date of the distribution on which the retained shares disposition is made provided the distributing stock was held by the distributing shareholder as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 any payments between distributing and controlled that are made following the distribution pursuant to the contingent_liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or plr-135052-12 before the distribution or for a taxable_period beginning before but ending after the distribution and ii will not have become fixed or ascertainable until after the distribution will be treated as occurring immediately before the distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 revrul_83_73 c b following the distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent the retention of the retained shares is not in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 effecting the post-distribution high-vote conversion will not prevent the distribution from qualifying under sec_355 whether the conversion occurs before or after distributing disposes of the retained shares the receipt by a distributing shareholder of cash in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing shareholder as part of the distribution and then had been disposed of by the shareholder for the cash in a sale_or_exchange the gain_or_loss if any determined using the basis allocated to the fractional shares in ruling or and the holding_period attributed to the fractional shares in ruling or will be treated as a capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 plr-135052-12 ii whether the distribution is used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv the tax treatment of any payment made under the continuing agreements that is not for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2013_1 2013_1_irb_1 however when the criteria in section dollar_figure of revproc_2013_1 2013_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
